Citation Nr: 1505601	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for Attention Deficit Hyperactivity Disorder (ADHD) and primary insomnia, currently evaluated as non-compensable.

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to December 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In December 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In his December 2014 videoconference hearing, the Veteran testified that he received treatment at the West Haven Medical Center and the Newington Medical Center.  On remand, all records of the Veteran's treatment from these facilities should be obtained and associated with the claims file.

Additionally, during his April 2011 and October 2011 Compensation and Pension (C&P) PTSD examinations, the Veteran testified that he did not fully report all the mental health symptoms he experienced.  He testified that he had depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment; impairment of short and long-term memory; memory loss for names of close relatives, own occupation, or own name; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; obsession of rituals which interfered with routine activity; impaired impulse control; spatial disorientation; persistent danger of hurting himself or others; neglect of personal appearance and hygiene; intermittent inability to perform daily activities; and disorientation to time and place.  The Veteran also testified that he experienced suicidal and homicidal ideation.  On remand, a new VA mental health examination should be given to the Veteran in order to determine the current nature, extent, and severity of his mental health disabilities and, if possible, whether his symptoms can be associated with one disability or the other. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received, to include treatment records from the West Haven Medical Center and the Newington Medical Center.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected ADHD and PTSD.  The entire claims folder, including this remand, should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to:

a. Determine all current manifestations associated with the Veteran's service-connected ADHD and PTSD and to comment on their severity;

b. If possible, the examiner is requested to specify what symptoms are related to each disability;

c. Specifically address the degree of social and occupational impairment caused by the Veteran's ADHD and PTSD; and

d. A current Global Assessment of Functioning (GAF) score should also be provided.

3. A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




